Citation Nr: 1518571	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  10-10 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine condition, including as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for a cervical spine disability, including as secondary to a service-connected right knee disability.

3.  Entitlement to service connection for bilateral shoulder disabilities, including as secondary to a service-connected right knee disability.

4.  Entitlement to service connection for a left hip disability, including as secondary to a service-connected right knee disability.

5.  Entitlement to service connection for a bilateral hand disability, including as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from January 1990 to May 1990 and from February 2003 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the above benefits.

The issues of entitlement to service connection for chronic gastritis or gastroesophageal reflux disease, increased blood pressure, and asthma, all including as secondary to a service-connected right knee disability; and whether new and material evidence has been received to reopen a claim of service connection for a left knee disability, including secondary to service-connected right knee disability, have been raised by the record in a March 2015 statement from the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

Service connection is also warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

The Veteran has claimed service connection for several disabilities on the theory that they are secondary to his service-connected right knee disability.  As part of his claims, he was afforded VA examinations to determine the nature and etiology of his disabilities.  Unfortunately, these examinations are not adequate.  

A number of VA examinations were conducted in April 2008.  The VA examiner stated that diagnosed lumbar myositis, bilateral rotator cuff tendonitis, and left hip tronchanteric bursitis were not caused by the Veteran's right knee disability.  A January 2009 VA examination stated that cervical myofascial pain was not caused by the right knee disability.

First, the Board notes that the opinions for the bilateral shoulder conditions and left hip condition are not accompanied by any supporting rationale.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

Second, none of these opinions specifically address whether the diagnosed conditions were aggravated by the right knee disability.  The U.S. Court of Appeals for Veterans Claims (Court) has held that an opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); Clayton v. Shinseki, No. 09-4628, 2011 WL 1882285 (Vet. App. May 18, 2011).  Therefore, supplemental opinions are necessary prior to adjudicating these claims.

Third, in addition to claiming that his bilateral shoulder disabilities are secondary to his right knee, the Veteran also alleges that they are directly related to service.  Service treatment records from February 1990 show a diagnosis of a contused shoulder, with complaints of tenderness along the right trapezius and right acromioclavicular joint, and service records from March 2003 show a diagnosed right trapezius muscle strain.  An opinion addressing this evidence is also necessary.

Fourth, the Veteran has claimed that he has "pinched nerves" in his hands.  Although there is no currently diagnosed condition in the record, there are documented complaints of hand pain, and the January 2009 VA examination of the cervical spine noted decreased strength in the upper extremities, including the hands.  Therefore, an additional examination is also necessary to determine the nature and etiology of any bilateral hand disability present.

Finally, additional private treatment records submitted by the Veteran reflect additional diagnoses, such as concentric disc bulging in the lumbar spine, joint effusions in the left shoulder, and degenerative changes in the cervical spine.  These records should be reviewed as part of a VA examination.

As the appeal is being remanded, the Veteran's most recent VA treatment records should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for the period from 2010 through the present and associate them with the claims file.

2.  Schedule the Veteran for a VA compensation examination with an appropriate examiner concerning his claimed lumbar spine, cervical spine, left hip, bilateral shoulder, and bilateral hand disabilities.  The claims file must be made available to the examiner, and the examiner must indicate in the examination report that the claims file was reviewed in conjunction with the examination.

All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran regarding these claimed disabilities.  Following completion of the examination and review of the claims file, the following questions should be addressed:

a) What are the current lumbar spine, cervical spine, left hip, bilateral shoulder, and bilateral hand disabilities?

b) For each diagnosed lumbar spine disability, is it at least as likely as not (50 percent or greater probability) that the condition is caused by the service-connected right knee disability, to include any altered gait or other biomechanical action associated with the right knee disability?

c) For each diagnosed lumbar spine disability, is it at least as likely as not (50 percent or greater probability) that the condition is aggravated by the service-connected right knee disability, to include any altered gait or other biomechanical action associated with the right knee disability?

d) For each diagnosed cervical spine disability, is it at least as likely as not (50 percent or greater probability) that the condition is caused by the service-connected right knee disability, to include any altered gait or other biomechanical action associated with the right knee disability?

e) For each diagnosed cervical spine disability, is it at least as likely as not (50 percent or greater probability) that the condition is aggravated by the service-connected right knee disability, to include any altered gait or other biomechanical action associated with the right knee disability?

f) For each diagnosed left hip disability, is it at least as likely as not (50 percent or greater probability) that the condition is caused by the service-connected right knee disability, to include any altered gait or other biomechanical action associated with the right knee disability?

g) For each diagnosed left hip disability, is it at least as likely as not (50 percent or greater probability) that the condition is aggravated by the service-connected right knee disability, to include any altered gait or other biomechanical action associated with the right knee disability?

h) For each diagnosed left or right shoulder disability, is it at least as likely as not (50 percent or greater probability) that the condition is caused by the service-connected right knee disability, including any crutches or other ambulatory aids used for the right knee disability?

i) For each diagnosed left or right shoulder disability, is it at least as likely as not (50 percent or greater probability) that the condition is aggravated by the service-connected right knee disability, including any crutches or other ambulatory aids used for the right knee disability?

j) For each diagnosed right shoulder disability, is it at least as likely as not (50 percent or greater probability) that the condition is etiologically related to service, including a contused shoulder diagnosed in February 1990 and a right trapezius strain in March 2003?

k) For each diagnosed left or right hand disability, is it at least as likely as not (50 percent or greater probability) that the condition is caused by the service-connected right knee disability, including any crutches or other ambulatory aids used for the right knee disability?

l)  For each diagnosed left or right hand disability, is it at least as likely as not (50 percent or greater probability) that the condition is aggravated by the service-connected right knee disability, including any crutches or other ambulatory aids used for the right knee disability?

In the above context, the term "aggravated" refers to a chronic or permanent worsening of the underlying condition, as contrasted with mere temporary or intermittent flare-ups of symptoms that resolve with return to the baseline level of disability

It is essential that the examiner provide a full explanation for all opinions expressed, citing to specific evidence in the file when necessary.  If the examiner is unable to provide an opinion in response to any of the above questions, he/she must discuss why this is the case.  Merely saying he/she cannot respond without resorting to mere speculation will not suffice.

3.  Then readjudicate these claims in light of this and all other additional evidence.  If any of these claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) concerning these claims and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







